Citation Nr: 1512278	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-06 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration, 
National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial in a national cemetery under the control of the National Cemetery Administration.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The decedent had a period of active duty for training (ACDUTRA) from February 1958 to August 1958 in the United States Army Reserve.  The appellant is his brother. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), National Cemetery Scheduling Office in St.Louis, Missouri.

In February 2014, a Report of General Information was associated with the file, subsequent to the March 2013 statement of the case.  The February 2014 Report of General Information contained information from the Social Security Administration (SSA).  The appellant did not waive review by the Agency of Original Jurisdiction of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  Nevertheless, this evidence is duplicate and cumulative of prior information which did not indicate the decedent had active duty service.  Consequently, the Board finds that remand for a supplemental statement of the case is not required. 


FINDING OF FACT

The evidence of record demonstrates the decedent's sole period of service was a period of ACDUTRA from February 1958 to August 1958.


CONCLUSION OF LAW

The criteria for entitlement to burial in a VA national cemetery have not been met. 38 U.S.C.A. §§ 101, 2402 (West 2014); 38 C.F.R. § 38.620 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  To the extent any VCAA duties to notify and assist may be applicable, VA has no duty in this case, since it is the law, and not the facts, which is dispositive of the case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Legal Criteria, Factual Background, and Analysis

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  Additionally, any member of the a Reserve component whose death occurs under honorable conditions while such member is hospitalized or undergoing treatment, at the expense of the United States, for injury or disease contracted or incurred under honorable conditions while he is performing ACDUTRA, inactive duty training (INACDUTRA), or undergoing that hospitalization or treatment at the expense of the United States is eligible for burial in a national cemetery.  Id. 

However, to be a "veteran" within the meaning of the regulation, the service member in question must have active military service and be released from such service under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 38.620(a) (2014).  "Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The threshold question in this case is whether the decedent had "active military, naval, or air service" under the law, and therefore attained "Veteran status."  As an initial matter, there is no evidence that the decedent became disabled or died from a disease or injury incurred during his ACDUTRA service, and the appellant does not allege otherwise. 

In a request for records dated March 1976 the decedent listed dates of active duty in the U.S. Army Reserve of February 1958 to March 1962, and also indicated Reserve service from 1958 to 1963.  In an April 1976 questionnaire about military service, the decedent stated he served 6 months of active duty, and wrote what appears to state "returned for the remainder of time" and indicated dates from 1958 to 1962.  A June 1976 GSA Form 6932, indicated ACDUTRA service from March 1958 to September 1958.  In a July 1999 request for military records, the decedent listed his dates of service as from 1968 to 1972 with Reserve service in 1972.  In response to the decedent's request, the National Personnel Records Center (NPRC) provided a NA Form 13038, dated September 1999, which reflected honorable ACDUTRA service with the U. S. Army Reserve from February 1958 to August 1958.  The record also includes a January 2013 letter addressed to a third party, from the NPRC, which indicated that the record needed to answer the inquiry regarding the decedent was not in the files and if the record had been present in July 1973 it would been in the area that suffered the most damage by fire.  However, the NPRC provided a NA Form 13038, Certificate of Miliary Service, prepared from an alternate record source, which reflected ACDUTRA service from February 1958 to August 1958.  

Thus, the Board finds the record reflects the decedent had ACDUTRA service from February 1958 to August 1958 as determined several times by the NPRC.  Moreover, this matches with the decedent's April 1967 questionnaire which indicated 6 months of service, albeit, the Board finds such is ACDTURA service, not active duty service as stated by the decedent on the form.  Nevertheless, this time period is consistent with the NPRC's findings.  Furthermore, as noted above the decedent did not consistently provide the same dates of service on forms.  The appellant has asserted, in March 2013 statements, that the decedent had additional service, including active duty service as a military policeman.  The appellant referenced a contact at the SSA who reported the decedent had 5 years of active duty service.  The appellant further stated that records related to such may have been destroyed in the 1973 fire at the NPRC.  The appellant also asserted that the decedent's death certificate indicated service in the armed forces.  

However, the NPRC, in January 2013 correspondence, specifically stated that the NA Form 13038 was prepared from alternate record source.  Additionally, the Board acknowledges the decedent's death certificate does indicate service in the armed forces; however, such is not sufficient to establish the type of service necessary substantiate this claim.  Moreover, in a February 2014 Report of General Information, the contact from SSA, as cited by the appellant, clarified that the 5 years of active duty at issue was self-reported by the decedent on a form in connection with a claim submitted in early the 2000s.  The SSA contact also confirmed that SSA did not have military records or information regarding the decedent's service, although such had been requested as part of the decedent's claim, and that specifically no DD-214 or discharge papers were submitted to SSA.  Thus, in light of the foregoing, the Board finds that the decedent's sole period of service was a period of ACDUTRA from February 1958 to August 1958.

The Board is appreciative of the decedent's ACDUTRA service to his country.  However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Based upon the evidence presented and the above discussion, the criteria for entitlement to burial in a national cemetery are not met as the decedent did not have active military, naval, or air service, and was not disabled from a disease or injury incurred in line of duty during his period of ACDUTRA.  As such, the Board, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant). 

The law is dispositive on this question.  Therefore, the appeal must be denied based on the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to burial in a national cemetery under the control of the National Cemetery Administration is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


